13 N.Y.3d 915 (2010)
895 N.Y.S.2d 294
2010 NY Slip Op 191
In the Matter of EMREY PROPERTIES, INC., Respondent,
v.
PATRICIA A. BARANELLO et al., Appellants.
No. 55 SSM 51
Court of Appeals of New York.
Decided January 12, 2010.
*916 Sinnreich Kosakoff & Messina, LLP, Central Islip (Vincent J. Messina, Jr., and Timothy F. Hill of counsel), for appellants.
Forchelli, Curto, Deegan, Schwartz, Mineo, Cohn & Terrana, LLP, Uniondale (Andrea Tsoukalas of counsel), for respondent.
Concur: Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.

OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed, with costs, and matter remitted to the Appellate Division, Second Department, for consideration of issues raised but not considered on the appeal to that court. The Zoning Board's determination, upholding the Planning Board's denial of a building permit for petitioner to intensify an existing nonconforming use, was not arbitrary, capricious, or contrary to the Town Code (see generally Matter of Pecoraro v Board of Appeals of Town of Hempstead, 2 NY3d 608, 612-613 [2004]).